department of the treasury internal_revenue_service washington d c jun z y tax_exempt_and_government_entities_division uniform issue list s e ep’ ka legend taxpayer a ira b custodian c account d account e amount amount dear this letter responds to your request for a letter_ruling dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ you submitted the following facts and representations in support of your request under penalties of perjury taxpayer a represents that she received a distribution from ira b totaling amount to use the funds to the extent necessary for a home purchase taxpayer a asserts her failure to roll over the unused funds within the 60-day period prescribed by section 90133602f d was due to an unexpected delay in the closing on the sale of her existing home resulting in her inability to return the unused funds to ira b in a timely manner taxpayer a withdrew amount from ira b she represents that on april because she was unemployed at the time she would not receive a large mortgage loan and would need a large cash down payment she also represents that she was uncertain how much cash she needed but that she intended to return any unused funds to ira b after the closing and she believed the closing would occur within the 60-day period taxpayer a has further represented that the unused funds amount remained in either her savings account d or her checking account e from the date of distribution to the date of return to ira b taxpayer a further represented that her financial situation subsequently caused her to withdraw those funds from ira b to use for living_expenses taxpayer a represents that the purchase of her new home was contingent on the sale of her existing home the purchasers of her existing home lost their financing which delayed the closing on her existing home by two weeks correspondingly the closing on taxpayer a’s new home was also pushed back two weeks until june funds amount were not returned to ira b until july after the expiration of the 60-day period despite being after the 60-day period taxpayer a was able to deposit amount in ira b with custodian c the taxpayer a indicated that she is unable to recall specifically the events related to the rollover because she suffers from medical conditions that affected her memory taxpayer a submitted documentation including a letter from her physician dated may beginning september _ indicating that taxpayer a had been under his care for these medical conditions based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in essence taxpayer a made a short-term loan from ira b when she withdrew taxpayer a has not presented sufficient evidence showing how the factors outlined in revproc_2003_16 affected her ability to roll over the distribution of amount from ira b amount with the intention to use as much of amount as necessary to purchase a home in doing so taxpayer a assumed the risk that she might not be able to return the unused funds timely amount therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the april distribution to taxpayer a of amount thus the contribution of amount which taxpayer a deposited back into ira b after the expiration of the 60-day period will not be considered a valid rollover_contribution 20133602f because the 60-day requirement under sec_408 of the code with respect to this contribution was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact id number at se t ep ra t please address all correspondence to sincerely yours cllr a widteins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
